442 S.E.2d 507 (1994)
335 N.C. 766
Stephen Taylor ALT
v.
James E. PARKER, M.D., Peter Irigaray, M.D., and Gene Barrett.
No. 533P93.
Supreme Court of North Carolina.
March 3, 1994.
Deborah Greenblatt, Raleigh, for plaintiff.
Michelle B. McPherson, Sp. Deputy Atty. Gen., for defendants.
Prior report: 112 N.C.App. 307, 435 S.E.2d 773.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd day of March 1994."